DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.
 
Response to Amendment
3.	Applicant’s amendment to the claims, filed on August 1, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
4.	Applicant's response filed on August 1, 202 regarding the allowance of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.



Examiner’s Amendment
5.	Authorization for this examiner’s amendment was given in an interview with Matt Simmons and Ian Clouse on August 9, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Change Claim 2 to:
2.	An apparatus, comprising:
a first access line for a memory cell;
a first electrode for the memory cell, the first electrode disposed above the first access line and comprising carbon,  first electrode is oxidized and a bottom surface of the first electrode is unoxidized; [[and]]
[[the]]a first active component for the memory cell, the first active component in contact with the first electrode and comprising chalcogenide;
a second electrode for the memory cell disposed above the first active component and comprising carbon, wherein a top surface of the second electrode is unoxidized; 
a second active component for the memory cell, the second active component in contact with the second electrode and comprising chalcogenide; and
a third electrode for the memory cell disposed above the second active component and comprising carbon, wherein a top surface of the third electrode is oxidized.

Claim 3 line 2 change “carbon-based sub-layer” to “first electrode”

Claim 4 line 2 change “carbon-based sub-layer” to “first electrode”

Claim 6 is canceled

Change Claim 7 to:
7.	The apparatus of claim [[6]]2, wherein:
the top surface of the first electrode is top of the first electrode having a first roughness; and
the top surface of the second electrode is top surface of the second electrode

Claim 8 line 1 change “claim 6,” to “claim [[6]]2,”

Claim 9 line 1 change “claim 6,” to “claim [[6]]2,”

Claim 10 is canceled





Change Claim 11 to:
11.	The apparatus of claim [[6]]2, further comprising:

a second access line for the memory cell.

Change Claim 12 to:
12.	The apparatus of claim [[11]]2, wherein the [[third]]first electrode comprises  two sub-layers, and a sub-layer in contact with the first active component comprises carbon.

Change Claim 14 to:
14.	An apparatus, comprising:
an access line for a plurality of memory cells;
a plurality of first electrodes comprising a respective first electrode for each of the plurality of memory cells, the plurality of first electrodes each comprising carbon, first electrode is oxidized and a bottom surface of the respective first electrode is unoxidized; [[and]]
[[the]]a plurality of first active components comprising [[the]]a respective first active component for each of the plurality of memory cells, wherein each of the plurality of first active components comprises chalcogenide, and wherein the respective first electrode for a memory cell of the plurality of memory cells is between the respective first active component for the memory cell and the access line;
a plurality of second electrodes comprising a respective second electrode for each of the plurality of memory cells, wherein the plurality of second electrodes each comprise carbon, wherein a top surface of the respective second electrode is unoxidized, and wherein the respective first active component is between the respective first electrode and the respective second electrode;
a plurality of second active components comprising a respective second active component for each of the plurality of memory cells, wherein each of the plurality of second active components comprises chalcogenide, and wherein the respective second electrode is between the respective first active component and the respective second active component; and
a plurality of third electrodes comprising a respective third electrode for each of the plurality of memory cells, wherein the plurality of third electrodes each comprise carbon, wherein a top surface of the respective third electrode is oxidized, and wherein the respective second active component is between the respective second electrode and the respective third electrode.

Claim 15 line 2 change “carbon-based sub-layer” to “first electrode”

Claim 16 line 2 change “carbon-based sub-layer” to “first electrode”

Claim 17 line 1 change “respective” to “respective first”

Claim 18 is canceled




Change Claim 19 to:
19.	An apparatus, comprising:
a metal layer for an access line;
[[an]]a first active layer comprising a selection component, a storage component, or a combination thereof for a memory cell; [[and]]
[[an]]a first electrode layer between the metal layer and the first active layer, the first electrode layer comprising carbon,  first electrode layer is oxidized and a bottom surface of the  first electrode layer is unoxidized;
a second active layer for the memory cell comprising chalcogenide;
a second electrode layer between the first active layer and the second active layer and comprising carbon, wherein a top surface of the second electrode layer is unoxidized; and
a third electrode layer for the memory cell above the second active layer, wherein a top surface of the third electrode layer is oxidized.

Change Claim 20 to:
20.	The apparatus of claim 19, wherein the top surface of the first electrode layer is oxidized based at least in part on a chemical-mechanical planarization (CMP) process associated with the first electrode layer.

Claim 21 line 1 change “active layer” to “first active layer”

Allowable Subject Matter
6.	Claims 2-5, 7-9, 11-12, 14-17 and 19-21 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 2, “a first electrode for the memory cell, the first electrode disposed above the first access line and comprising carbon … a second electrode for the memory cell disposed above the first active component and comprising carbon, wherein a top surface of the second electrode is unoxidized … a third electrode for the memory cell disposed above the second active component and comprising carbon, wherein a top surface of the third electrode is oxidized” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 2 incorporate allowable subject matter.

Claim 14, “a top surface of the respective first electrode is oxidized and a bottom surface of the respective first electrode is unoxidized … a top surface of the respective second electrode is unoxidized … a plurality of third electrodes comprising a respective third electrode for each of the plurality of memory cells, wherein the plurality of third electrodes each comprise carbon, wherein a top surface of the respective third electrode is oxidized” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 14 incorporate allowable subject matter.


Claim 19, “a first electrode layer between the metal layer and the first active layer, the first electrode layer comprising carbon, wherein a top surface of the first electrode layer is oxidized and a bottom surface of the first electrode layer is unoxidized … a top surface of the second electrode layer is unoxidized; and a third electrode layer for the memory cell above the second active layer, wherein a top surface of the third electrode layer is oxidized” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 19 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818